Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 30 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,532,585 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 August 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 2-22 are allowed over prior arts as discussed in Applicant’s Remarks filed on 30 August 2021.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 2-13 is the inclusion of the method for direct-to-garment printing that includes the step of calculating a preset dwell time for a plurality of pallets to stop at a plurality of stations along a closed-loop path, based on the printing time, wherein the plurality of pallets are movable along the closed-loop path, each pallet configured to secure a fabric substrate having a printable surface.  It is this step found in the claims, as it is claimed in the combination of, that has not 
The primary reason for the allowance of claims 14-22 is the inclusion of the limitation of an apparatus for direct-to-garment printing that includes a control system configured to calculate a preset dwell time for a plurality of pallets to stop at a plurality of stations along a closed-loop path, based on the printing time, wherein the plurality of pallets are movable along a closed-loop path, each pallet configured to secure a fabric substrate having a printable surface.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853